DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see pages 10-12, filed 12/08/2021, with respect to the rejection(s) of the independent claims 1, 12 and 17 under 35 U.S.C. 103 (Edelstein, Gupta and Hon) in view of have been fully considered and are persuasive.  Therefore, the rejection of the independent claims (and thus their respective dependent claims) under 35 U.S.C. 103 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view Edelstein, Gupta, and new prior art, Eilers, et al (US Pub. No. 2003/0018834 A1), as shown below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8, 10, 12-14, 16-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edelstein, et al (Pub. No. US 2004/0172450 A1 hereinafter Edelstein), and further in .

Claim 1 is an independent claim and Edelstein discloses a method comprising: 
	storing, by a server computing system (first computer 200 and collaboration servers 220 for provisioning collaboration web sites for collaborating, FIG. 2, para. [0028]), one or more versions of a network document (a document in document collection 250, para. [0034], document version on the collaboration site, para. [0040]), wherein the one or more versions include a current version of the network document (document on collaboration site is updated, para. [0041]); 
	responsive to receiving a request to share the network document with a group of users, creating, by the server computing system, a link that references a current version of the network document (email created by a user to collaborate with other users with link inserted for document collaboration with most recent version of the document, para. [0039]-[0041]); 
	assigning, by the server computing system and to each user of the group of users, at least one editing or view-only privilege associated with the network document (users listed in the "To:" header of the email may receive read and write privileges and users listed in the "Cc:" header may only have read privileges, para. [0038]); 
	outputting, by the server computing system and to a group of client computing devices associated with the group of users, a first message (electronic message (i.e. email) sent to other users on collaborator computers, para. [0034], [0036], [0037], [0041]), wherein the first message includes the link referencing the current version network document (see para. [0040], [0041]), and wherein the current version of the network document is accessible via the link (see para. [0041]) according to the respective at least one editing or view-only privilege assigned to each user of the group of users (read and write privileges of collaborating users for document defined by email address listing, para. [0038]); 
(second or third user edits of collaboration document sent in email by selecting link, para. [0041]), wherein the client computing device is associated with a user of the group of users (second or third user of other collaborator computers 270, see FIG. 2, para. [0034], [0041]), wherein the respective at least one editing or view-only privilege assigned to the user includes the editing privilege for the current version of the network document (privileges assigned to collaborating users on the document, para. [0038], [0041]), and wherein the client computing device is configured to execute a web browser network application to create one or more modifications to the current version of the network document (presentation software (network application as claimed) for document collaboration is used for document editing, para. [0041]; collaboration via web site access from a collaborating client shows a web browser as claimed, para. [0012], [0024], [0033], [0034]); 
	after receiving the indication of the selection of the link, receiving, by the server computing system and from the client computing device, the one or more modifications to the current version of the network document (third user edits of most recent version of collaboration document by accessing using presentation software through link, para. [0041]); 
	updating, by the server computing system and based on the one or more modifications, the current version of the network document (collaborator edits to the version of the document on the collaboration site, para. [0041]); and 
	
Edelstein does not specifically disclose outputting, by the server computing system and to the group of client computing devices, a second message, wherein the second message includes an indication of the one or more modifications to the current version of the network document.
(notification that the content has been modified may then be communicated by email server to the recipients of the collaborative email message, para. [0131]).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate Gupta's notification message of modifications in a document collaboration system with Edelstein's modifications in a document collaboration system because it would have allowed for a more efficient document collaboration system that keeps users up to date on modifications made during collaboration even if the user is not currently actively collaborating.

Edelstein and Gupta do not specifically disclose, but Eilers teaches, wherein the client computing device is configured to execute a first component of a network application within a web browser executing at the client computing device (certain parts (i.e., components or modules) of the distributed application (network application as claimed) may reside on the client data processing device, para. [0006]; a part of a distributed application relating to the web page runs on the client as a plug-in, para. [0044]) to create one or more modifications to the current version of the network document (for example, if a user desires to edit a document, a program module at the client data processing device could initialize a screen of a display unit at the client, para. [0007]; distributed application for managing documents, para. [0005]), wherein the network application includes the first and a second component (distributed application component residing on client and distributed application component at the server, para. [0006]), and wherein the second component is executed by the server computing system (invoke further parts or modules of the distributed application at the server data processing device…these parts can be, for example, code pieces, applets, servlets or programs, para. [0006]).


As per claim 2, claim 1 is incorporated and Edelstein further discloses transmitting, by the server computing system and to the client computing device, at least a portion of the network application (documents retrieved from the collaboration server for collaborating shows transmitting a portion of the network application as claimed (i.e. document version shows data of the network application), para. [0041]).

As per claim 3, claim 2 is incorporated and Edelstein further discloses wherein transmitting, by the server computing system and to the client computing device, at least the portion of the network application occurs responsive to the server computing system receiving the indication of the selection of the link from the client computing device (selection of link to trigger editing of the current version of the presentation document from the collaboration site at a third user computer, para. [0041], [0034]).

As per claim 4, claim 1 is incorporated and Edelstein further discloses wherein receiving the request to share the network document with the group of users comprises receiving, by the server computing system, a group of email addresses with which to share the network document, wherein the group of email addresses are associated with the group of users (recipient information received and used to send email to initiate collaborating, para. [0036]-[0038], [0041]).

claim 5, claim 1 is incorporated and Edelstein further discloses wherein receiving the request to share the network document with the group of users comprises receiving, by the server computing system, an indication of a selection of a graphical button to share the network document with the group of users (first user creates email message to initiate sending email for document collaboration...user interface to select collaboration and a collaboration server, para. [0041]).

As per claim 6, claim 1 is incorporated and Edelstein further discloses further comprising: responsive to receiving the indication of the selection of the link, outputting, by the server computing system and to the client computing device, the current version of the network document (when the document is opened for reading or editing on the local machine, the version on the collaboration site is checked to determine whether a more recent version exists, para. [0040]; when the third user opens the presentation document, the presentation software checks the version on the collaboration site, determines that there is a new version on the server, and opens that version for the third user to edit, para. [0041]).

As per claim 8, claim 1 is incorporated and Edelstein further discloses wherein the network application comprises a spreadsheet application (data in a document may represent a spreadsheet, para. [0002]; presentation software used for document collaboration editing, para. [0041]).

As per claim 10, claim 1 is incorporated and Edelstein further discloses further comprising: 
	preventing, by the server computing system, at least one client computing device included in the group of client computing devices from modifying the current version of the network document (users with only read privileges for document collaboration, para. [0038]), wherein the at least one client computing device is associated with at least one user included in the group of users is assigned to the (document collaboration for users in "Cc:" list of collaboration email with only read privileges, para. [0038]).

Claim 12 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning.  Edelstein further disclose one or more processors (see para. [0015]) and a non-transitory, computer-readable medium storing one or more instructions executed by the processors to perform the method (see para. [0018]).

As per claim 13, claim 12 is incorporated.  Claim 13 corresponds to claim 4 and is therefore rejected for similar reasoning.

As per claim 14, claim 12 is incorporated.  Claim 14 corresponds to claim 6 and is therefore rejected for similar reasoning.

As per claim 16, claim 12 is incorporated.  Claim 16 corresponds to claim 10 and is therefore rejected for similar reasoning.

Claim 17 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning.  Edelstein further discloses a non-transitory computer-readable medium storing one or more instructions executed by a processor to carry out the method (see para. [0015], [0018]).

As per claim 18, claim 17 is incorporated.  Claim 18 corresponds to claim 4 and is therefore rejected for similar reasoning.

claim 20, claim 17 is incorporated.  Claim 20 corresponds to claim 10 and is therefore rejected for similar reasoning.


Claims 7, 15 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edelstein, Gupta and Eilers, and further in view of Pittenger (Pub. No. US 2007/0198952 A1 hereinafter Pittenger).

As per claim 7, Edelstein, Gupta and Eilers do not teach, but Pittenger teaches, further comprising: 
receiving, by the server computing system and from the client computing device, an indication of a selection of a portion of the current version of the network document (selected content node of a document, para. [0080]); and 
outputting, by the server computing system and to the client computing device, an indication of which one of the group of users last edited the portion of the current version of the network document (area 149 displays author and date or last modification for selected node, para. [0080]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate Pittenger’s document collaboration system with Edelstein, Gupta and Eilers’ document collaboration system because it would have allowed for a more efficient collaborative authorship in developing complex documents (Pittenger, para. [0013]).

As per claim 15, claim 12 is incorporated.  Claim 15 corresponds to claim 7 and is therefore rejected for similar reasoning.

claim 19, claim 17 is incorporated.  Claim 19 corresponds to claim 7 and is therefore rejected for similar reasoning.


Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edelstein, Gupta and Eilers, and further in view of Herbach, et al (US Patent No. 7,707,642 B1 hereinafter Herbach).

As per claim 9, claim 1 is incorporated and Edelstein further discloses wherein the link referencing the current version of the network document comprises a Uniform Resource Locator (URL) that includes an indication of the network application (link allows for presentation software use by the second and third users for document collaboration of new version of document, para. [0041]).
	Edelstein, Gupta and Eilers do not specifically disclose that the link is a Uniform Resource Locator (URL).  However, in the analogous art Herbach teaches that a link in an email to an attachment may be a Uniform Resource Locator (URL) (when an attached document is updated, send email with URL to link back to current document, col. 1, lines 52-60).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate Herbach’s URL link for an updated document in an email with Edelstein’s link in an email for document collaboration and Gupta and Eilers’ document collaboration because it would have allowed for the use of known link types for sending attached documents in emails.


Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edelstein, Gupta and Eilers, and further in view of Robb (US Patent No. 7,890,405 B1 hereinafter Robb).

claim 11, claim 1 is incorporated and Edelstein further discloses wherein the one or more modifications comprise a first modification, wherein the user comprises a first user (second user edits of the document during collaboration, para. [0041]), and receiving, by the server computing system and from a second client computing device of the group of client computing devices, a second modification to the current version of the network document, wherein the second client computing device is associated with a second user of the group of users (third user edits of the document during collaboration, para. [0041]).  
	Edelstein, Gupta and Eilers do not specifically disclose, but Robb teaches responsive to receiving an indication of a further selection of the link by at least one of the group of client computing devices, outputting, by the server computing system and to the at least one of the group of client computing devices, the first modification to the current version of the network document in a first color and the second modification to the current version of the network document in a second color (edits made by specific users to a document are displayed in unique colors when the document is accessed, col. 9, lines 34-44).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate Robb’s document collaboration system with Edelstein, Gupta and Eilers’ document collaboration system because it would have allowed for the a more organized and intuitive document collaboration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 7,168062 B1 – generally teaches a distributed application for document modifications that is distributed into a client web browser “plug-in” environment with access to a document server function.
US Patent No. 7,848,984 B1 – generally hints at an application design technique where part of an application in a client/server environment is distributed to a client location that only has sufficient technology to connect to the Internet and execute a Web browser (col. 11, lines 17-24).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BUI/Primary Examiner, Art Unit 2448